JOHNS, J.,
Concurring Specially. — In legal effect the trial court affirmed the action of the County Court in allowing the defendants $3,500 as attorneys’ fees *408on settlement of the final account of the estate and found that it was — ■
“in full payment for all services the defendants had rendered both to the executors, and to Samuel Kunkel in connection with the settlement of said estate and the will contest; and that the amount so allowed constituted a reasonable remuneration for the said services.” V
The plaintiff did not appeal: Samuel Kunkel was not only made a party to the contest of the will, but he was a necessary party.
“All persons who may be injuriously affected by the judgment or decree sought, should be made defendants. Thus the beneficiaries in the will, heirs at law and next of kin, as well as the executor, if he has qualified as such, are usually deemed necessary parties”: 40 Cyc. 1262, and authorities there cited.
As a matter of fact the executors wer.e nominal parties and Samuel Kunkel was the only real party in interest.
While it was the duty of the executors to uphold and defend the will, and for that purpose they filed an ánswer, as such executors they would not and did not have any legal right to appear for Samuel Kunkel or to represent his interests otherwise than as executors, and could not make or enter into any valid, binding agreement of settlement or compromise without his express authorization and approval. If Samuel' Kunkel had employed other attorneys than the defendants to represent his personal interests, the County Court would not have any right to determine the amount which such attorneys should receive for their services. So, in this case, the only authority which the County Court had was to ascertain and allow the amdunt of fees which the defendants should have for *409legal services rendered to the executors as such, in the will contest; and it did not have any authority to fix or determine the amount of attorneys’ fees which Samuel Kunkel personally should pay the defendants for services which they rendered him in the contest personally, as distinguished from the services which they rendered the executors. Nor is there any conflict in the character of such services. Any services which the defendants rendered in the compromise or settlement were personal to Samuel Kunkel. ■ Hence the only question to be determined is their reasonable value.
It is conceded that Cake & Cake received $1,500 for their services in the matter of the contest only, and their client was a resident of Portland. The defendants’ client was a resident of Germany, aged and burdened with disease, to whom a settlement was very important and for whom the defendants rendered much additional service. On this theory there is abundant testimony in the record that $3,500 is a reasonable fee for the personal services which the defendants renderéd Samuel Kunkel, and for such reasons I concur in the opinion of Mr. Justice Harris.